Case 7:18-cv-00160-LSC Document 92-1 Filed 03/04/19 Page 1 of 4            FILED
                                                                  2019 Mar-04 PM 05:30
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




          Exhibit A
Case 7:18-cv-00160-LSC Document 92-1 Filed 03/04/19 Page 2 of 4
Case 7:18-cv-00160-LSC Document 92-1 Filed 03/04/19 Page 3 of 4
Case 7:18-cv-00160-LSC Document 92-1 Filed 03/04/19 Page 4 of 4
